Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/040,817 filed on December 13, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Drawings
4.	The objection on the drawing has been withdrawn per the applicant’s response dated on 12/13/2021.

Claim Rejections - 35 USC § 112
5.	The rejection on claim 4 under 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn per the applicant’s response dated on 12/13/2021.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:

Claim 1. (As interpreted) 1. (Currently Amended) A manufacturing method of an electronic-component-mounted module comprising:
a step of providing an insulation circuit substrate board having a ceramic substrate board and a circuit layer made of aluminum or aluminum alloy bonded on the ceramic substrate board;
a step of forming an undercoat metal layer, wherein the undercoat metal layer is formed by applying and sintering glass-containing silver paste on a bonding surface of the circuit layer,
a step of forming a laminate in which a first silver paste layer is formed, the first silver paste layer between the undercoat metal layer and one surface of an electronic component; and a second silver paste layer made of silver paste is formed between the other surface of the electronic component and a lead frame made of copper or copper alloy, and
a step of batch-bonding in which the circuit layer, the electronic component, and the lead frame are bonded at one time; wherein the laminate is heated to a heating temperature of not less than 1800C and not more than 3500C with adding a pressure of not less than 1 MPa and not more than 20 MPa in a laminating direction so as to sinter the first silver paste layer to form a first silver- sintered bonding layer which is the 

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (2014/0252578 A1) in view of Background of the Invention (¶2), and further in view of Sunachi et al. (2016/0211195 A1).
Regarding independent claim 1, Berlin et al. teaches a manufacturing method of an electronic-component-mounted module comprising (Figs. 1-3):
a step of providing a substrate (34, ¶14) and a circuit layer (38 metal layer, ¶15, Fig. 2),
a step of forming a laminate in which a first silver paste layer (72, ¶21, Fig. 2) is formed, the first silver paste layer (72, Fig. 2) between the circuit layer (38) and one surface (bottom surface) of an electronic component (12, ¶11); and a second silver paste layer (70, ¶20, Fig. 2) made of silver paste is formed between the other surface 
a step of batch-bonding (76, see Fig. 2) in which the circuit layer (38), the electronic component (12), and the lead frame (42) are bonded at one time (see Fig. 2); wherein the laminate is heated to a heating temperature of not less than 180ºC and not more than 350ºC (200-300ºC, ¶23) with adding a pressure of not less than 1 MPa and not more than 20 MPa (<30 MPa, ¶25 which overlaps the quoted range) in a laminating direction (80-82 arrows, ¶25, perpendicular direction) so as to sinter the first silver paste layer (72) to form a first silver-sintered bonding layer (bonding after heating and pressure applied, see Fig. 3) which is the sintered first silver paste layer, and sinter the second silver paste layer (70) to form a second silver-sintered bonding layer (bonding after heating and pressure applied, see Fig. 3) which is the sintered second silver paste layer.
Berlin et al. is explicitly silent of disclosing wherein,
the substrate is an insulation circuit substrate having a ceramic substrate board and the circuit layer made of aluminum or aluminum alloy bonded on the ceramic substrate board;
a step of forming an undercoat metal layer, wherein the undercoat metal layer is formed by applying and sintering glass-containing silver paste on a bonding surface of the circuit layer.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by the background of Berlin et al. and modify the substrate w/metal layer of Berlin et al., in order to carry high current between the semiconductors and the lead frames (¶2).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
"[Berlin et al.] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Obviousness of Overlapping Ranges – MPEP 2144.05
Berlin et al. is explicitly silent of disclosing wherein,

Sunachi et al. teaches wherein (Fig. 1), a step of forming an undercoat metal layer (14), wherein the undercoat metal layer (14) is formed by applying and sintering glass-containing silver paste (¶22) on a bonding surface of the circuit layer (10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the metal plate as taught by Sunachi et al. on the circuit layer 38 of Berlin et al. and modify the structure, having a sufficient bonding strength that would avoid any bonding defects, such as voids.
Therefore, the combination of Berlin et al. and Sunachi et al. meets the limitation of- the first silver paste layer (72, Fig. 2) between the undercoat metal layer (14 incorporated by Sunachi et al.) and one surface (bottom surface) of an electronic component (12, ¶11).
Regarding claim 3, Berlin et al. and Background teach all of the limitations of claim 1 from which this claim depends.
The combination of Berlin et al. and Sunachi et al. teaches wherein,
in the step of forming the laminate, a spacing member (60 lead frame, ¶18) made of copper or copper alloy (¶17 same material as element 42, ¶18) is arranged between the first silver paste layer (72) and the undercoat metal layer (14 modified by Sunachi et al. and disposed on the circuit layer 38 of Berlin et al.) and a third silver paste layer (74, 
in the step of batch-bonding, the third silver paste layer (74) is sintered by heating to the heating temperature (200-300ºC, ¶23) in a state of being added the pressure (<30 MPa, ¶25) on the laminate in the laminating direction (80-82 arrows, ¶25, perpendicular direction, see Fig. 2), and a third silver-sintered bonding layer which is the sintered third silver paste layer (bonding after heating and pressure applied, see Fig. 3) is formed, and
a substrate (34, ¶14), the spacing member (60), the electronic component (12), and the lead frames are bonded at one time (see Fig. 2).
12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (2014/0252578 A1) in view of Background of the Invention (¶2) and Sunachi et al. (2016/0211195 A1) as applied to claim 1 above, and further in view of an embodiment (Fig. 5) of Terasaki et al. (2016/0013073 A1) with another embodiment (Fig. 4) of Terasaki et al. (2016/0013073 A1).
Regarding claim 2, Berlin et al. and Background and Sunachi et al. teach all of the limitations of claim 1 from which this claim depends.
Berlin et al. and Background and Sunachi et al. are explicitly silent of disclosing wherein the insulation circuit substrate board comprising

a heat sink made of copper or copper alloy, bonded on the heat radiation layer.
An embodiment (Fig. 5) of Terasaki et al. teaches wherein the insulation circuit substrate board (11 ceramic substrate, ¶74) comprising
a heat radiation layer (113, ¶76) made of aluminum or aluminum alloy (¶76) bonded to the ceramic substrate (11) on an opposite surface (bottom surface) to a bonded surface to the circuit layer (112, ¶74).
a heat sink (130, ¶77) bonded on the heat radiation layer (113).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the heat radiation metal layer and heat-sink as taught by Terasaki et al. (Fig. 5) and modify the structure of Berlin et al. and Sunachi et al., in order to carry out the hot temperature from the power-module substrate and transfer to the heat sink for dissipating outside. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using aluminum or aluminum alloy is known for improved heat transfer characteristics, increased strength, corrosion resistance, conductivity, toughness etc.

Another embodiment (Fig. 4) of Terasaki et al. teaches wherein the heat sink (30, ¶47) made of copper or copper alloy (¶47).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply teaching as taught by Terasaki et al. (Fig. 4) and modify the material of heat-sink of Berlin et al. and Sunachi et al. and Terasaki et al. (Fig. 5), since both materials are suitable alternative materials that applicable to heat-sink. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using copper or copper alloy is known for good thermal properties, conductivity, lower electrical resistance, etc.

Allowable Subject Matter
13.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....in the step of forming the laminate, a spacing member made of copper or copper alloy is arranged between the second silver paste layer and the lead frame, and a third silver paste layer made of silver paste is formed between the spacing member and the lead frame, and

the insulation circuit substrate board, the electronic component, the spacing member, and the lead frames are bonded at one time”.
Response to Arguments
14.	It has been acknowledged that the applicant amended claims 1, 3 per the response dated on 12/13/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed, however, the previously cited prior art references still teach the limitations along with a new prior art reference, Sunachi et al. (2016/0211195 A1), as explained in the current office action above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/DIDARUL A MAZUMDER/          Primary Examiner, Art Unit 2819